Citation Nr: 0419224	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  03-33 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for asbestosis as a result 
of exposure to asbestos.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from October 1956 to April 
1960.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

In a January 2004 informal hearing presentation, the 
veteran's national representative addressed the issues of 
service connection for chronic obstructive pulmonary disease 
(COPD) and for a mass on the right vocal cord, status post 
laryngoscopy with vocal stripping (claimed as throat 
problems) as a result of exposure to asbestos.  But the 
veteran has yet to file a notice of disagreement (NOD) with 
the October 2003 rating decision issued by the RO in November 
2003.  The veteran has until November 5, 2004 to submit an 
NOD.  Thus, only the issue described above is before the 
Board for appellate consideration.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he is entitled to service 
connection for asbestosis as a result of in-service exposure 
to asbestosis.  While there is no current specific statutory 
guidance with regard to claims for service connection for 
asbestosis and other asbestos-related diseases, nor has VA 
promulgated any regulations, VA has issued procedures on 
asbestos-related diseases which provide some guidelines for 
considering compensation claims based on exposure to asbestos 
in VA ADJUDICATION PROCEDURE MANUAL, M21-1.  VA must analyze 
the veteran's claim of entitlement to service connection for 
residuals of asbestos exposure under these administrative 
protocols.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

As to disorders related to asbestos exposure, the absence of 
symptomatology during service or for many years following 
separation does not preclude the eventual development of the 
disease.  The latent period varies from 10 to 45 or more 
years between first exposure and development of disease.  
Also of significance is that the time length of exposure is 
not material, as individuals with relatively brief exposures 
of less than one month have developed asbestos-related 
disorders.  VA Adjudication Procedure Manual, M21-1, Part VI, 
7.21(b)(2).

When considering VA compensation claims, VA has the 
responsibility for ascertaining whether or not military 
records demonstrate evidence of asbestos exposure in service 
and to assure that development is accomplished to ascertain 
whether or not there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure.  A 
determination must then be made as to the relationship 
between asbestos exposure and the claimed disease, keeping in 
mind the latency and exposure information noted above.  As 
always, the reasonable doubt doctrine is for consideration in 
such claims.

In McGinty, the United States Court of Appeals for Veterans 
Claims (Court) held that, while the veteran, as a layperson, 
was not competent to testify as to the cause of his disease, 
he was, however, competent to testify as to the facts of his 
asbestos exposure.  McGinty, 4 Vet. App. at 432.

Before receiving the appellant's claim, the Veterans Claims 
Assistance Act (VCAA) was enacted and became effective.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The VCAA essentially eliminates the requirement that 
a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA 
issued regulations to implement the VCAA in August 2001.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  

In the present case, the Board finds that VA's duty to assist 
includes obtaining pertinent pre-service and post-service 
employment records, non-VA and VA treatment records and 
providing a VA medical examination or a medical opinion when 
necessary for an adequate determination.  The veteran claims 
that he was diagnosed in 1992 with asbestosis as a result of 
having served as a reciprocating engine mechanic for aircraft 
engines while in the Air Force.  He reported that he worked 
three years on C-124's, C-133's and C-47's and that asbestos 
enclosed the engines, cowls and carburetors.  The veteran's 
DD Form 214 lists his military occupation as an engine 
mechanic.  Except for service medical records dated in August 
1957 for the treatment of influenza, no other service medical 
records or any records of exposure to asbestos or the 
positions the veteran held while in service are available.  
Repeated requests to the National Personnel Records Center 
(NPRC) indicate that the remainder of the veteran's records 
may have been destroyed in a fire at the NPRC in 1973.  A May 
1998 private physician's evaluation concludes, assuming 
adequate asbestos exposure, the veteran has asbestosis and 
asbestos-related pleural disease on the basis of chest X-
rays, decreased diffusion capacity by pulmonary function 
testing (PFT), and crepitant rales on physical examination.  
In that evaluation, the physician noted that the veteran had 
worked as a pipeline laborer both before (1953 to 1956) and 
after (1960 to 1962) service, as an aircraft mechanic for 4 
years, as a machinist at an ammunition plant for 16 years, 
then at a paper mill for 2 years, and that, since 1978, the 
veteran has been a pipe fitter, plumber and welder doing 
multi-craft maintenance.  In particular, the veteran reported 
the he removes insulation for repairs and welds, works with 
lines wrapped with asbestos and changes out asbestos gaskets.  
All of the veteran's pre- and post-service employment appears 
to have included exposure to asbestos.  In addition, it 
appears that the veteran has received treatment from both 
non-VA and VA healthcare providers.  

On remand, the service department should be asked to indicate 
whether it was likely that the veteran was exposed to 
asbestos as an aircraft mechanic in service.  Private medical 
records appear to indicate that the veteran had chest X-rays 
done on August 28, 1996 and that a physician saw him on 
October 20, 1996.  However, these radiologic studies and 
October 1996 medical records are not included in the record.  
Although the veteran indicated on his application that VA had 
treated him since 1992, the only VA treatment records in the 
file are dated from November 2001 to December 2002 and they 
show treatment for COPD, not asbestosis.  The Board feels 
that an attempt should be made by the RO to obtain a copy of 
the August 28, 1996 radiologic studies, any October 20, 1996 
medical records and any missing VA treatment records.  The RO 
should again ask the veteran to identity and sign releases 
for health care providers that have treated him for any 
pulmonary disorder since service discharge in 1960 and to 
provide more detailed information of pre-service and post-
service evidence of occupational or other asbestos exposure.  
The Board reminds the veteran that the duty to assist is not 
a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

The Board observes that the veteran's claim was received 
after June 9, 1998, the effective date of 38 C.F.R. § 3.300 
(2003), which bars service connection for disabilities 
claimed to be due to a veteran's use of tobacco products 
during service.  The Board also notes that the May 1998 
evaluation revealed a 39-pack a year history of smoking, 
discontinued 3 years prior.  On remand, the veteran should be 
scheduled for an examination to determine the etiology, and 
the nature and extent, of any pulmonary disease found.  A 
spirometry, pre- and post-bronchodilator, PFTs, a computed 
tomography (CT) and X-rays of the chest should be performed 
along with exercise testing, if indicated.  The examiner will 
be asked to provide an opinion as to whether any such 
disorder is related to service, to include exposure to 
asbestos in service, to pre- and/or post-service exposure to 
asbestos, or is related to the veteran's smoking.  

Accordingly, further appellate consideration will be deferred 
and case is REMANDED to the RO for the following:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for any 
lung disorder from April 1960 to the 
present.  The RO should attempt to obtain 
records from each health care provider he 
identifies that might have available 
records, if not already in the claims 
file.  In particular, the RO should 
obtain copies of the August 28, 1996 
chest X-rays, of medical records dated 
October 20, 1996, and all medical records 
from the Shreveport and New Orleans VA 
Medical Centers and outpatient clinics, 
not already associated with the claims 
file, from 1992 to the present.  If 
records are unavailable, please have the 
provider so indicate.

2.  The RO should ask the U.S. Air Force 
service department to indicate whether 
the veteran was exposed to asbestos while 
on active duty from October 1956 to April 
1960, due to his duties as an aircraft 
mechanic.  If no such opinion can be 
given, the service department should so 
state.

3.  The RO should send a questionnaire to 
the veteran asking him to provide 
detailed information on pre-service and 
post-service evidence of occupational or 
other asbestos exposure, to include names 
and addresses of former employers.  Then 
the RO should attempt to contact his 
former employers and request copies of 
all available medical records and 
personnel records indicating the 
veteran's job duties and any on-the-job 
exposure to asbestos.

4.  The RO must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. § 
5103A (West 2002), and 38 C.F.R. § 3.159 
(2003)); as well as the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002); is fully satisfied.  In 
particular, the RO must request or tell 
the claimant to provide any evidence in 
his possession that pertains to his 
claim.  The claims file must include 
documentation that there has been 
compliance with the guidelines for 
considering compensation claims based on 
exposure to asbestos in VA ADJUDICATION 
PROCEDURE MANUAL, M21-1 and the VA's 
duties to notify and assist a claimant as 
set forth in the VCAA as specifically 
affecting the issue on appeal.

5.  After completion of 1 through 4 
above, the RO should make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a 
respiratory examination by an appropriate 
specialist to clarify the nature, time of 
onset, and etiology of any diagnosed lung 
disorder found to include claimed 
asbestosis (or any other asbestos-related 
disease).  The claims file must be made 
available to, and be reviewed by, the 
examiner in connection with the 
examination, and the report should so 
indicate.  The examiner should perform 
any tests or studies deemed necessary for 
an accurate assessment, including 
pulmonary function tests (PFTs), a 
spirometry, pre- and post-bronchodilator, 
X-rays and a computed tomography (CT) of 
the chest, and, if indicated, exercise 
testing.  Such examination is to include 
a review of the veteran's history and 
current complaints, a review of past 
imaging and PFT results, if available, as 
well as a comprehensive physical 
evaluation.  The Board notes that the 
veteran was discharged from the Air Force 
in April 1960 and that he indicated that, 
while serving as an aircraft mechanic for 
three years, he was exposed to asbestos 
which enclosed the engines, cowls, and 
carburetors of the aircraft he worked on.  
The examination reports should include a 
history of the veteran's exposure to 
asbestos and nicotine use and a detailed 
account of all pathology found to be 
present.  On the basis of the examination 
findings, the history provided by the 
veteran, and a thorough review of the 
file, including all material received 
pursuant to this remand, the examiner 
should set forth all established 
diagnoses, expressly offer an opinion as 
to the most probable etiology and date of 
onset of any pulmonary disorder found (to 
include asbestosis, if found).  
Specifically, the examiner shall indicate 
whether it is at least as likely as not 
(50 percent or more probability) that the 
diagnosed disorder(s) is etiologically 
related to: (1) the veteran's military 
service to include in-service exposure to 
asbestos, (2) pre- and/or post-service 
exposure to asbestos, and/or (3) his 
history of smoking.  The examiner should 
clearly outline the rationale for any 
opinion expressed and all clinical 
findings should be reported in detail.  
If the examiner agrees or disagrees with 
any opinion of record, he/she should 
specify the reasons for such opinion.

6.  After completion of the above, the RO 
should readjudicate the veteran's claim, 
including any additional evidence 
obtained by the RO on remand.  If any 
determination remains unfavorable to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2003).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




